

Exhibit 10.4




SECOND AMENDMENT TO
FIRST AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
 
THIS SECOND AMENDMENT TO FIRST AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(herein called this "Amendment") dated as of April 27, 2007 by and among M/I
FINANCIAL CORP., an Ohio corporation ("Financial"), M/I HOMES, INC. (formerly
known as M/I Schottenstein Homes, Inc.), an Ohio corporation ("M/I Homes")
(Financial and M/I Homes are sometimes hereinafter referred to collectively as
the "Borrowers"), and GUARANTY BANK, a federal savings bank ("Bank"),
 
W I T N E S S E T H:
 
WHEREAS, Borrowers and Bank have entered into that certain First Amended and
Restated Revolving Credit Agreement dated as of April 27, 2006 (as heretofore
amended by the First Amendment to First Amended and Restated Revolving Credit
Agreement made as of November 13, 2006, the "Original Credit Agreement"), for
the purposes and consideration therein expressed, pursuant to which Bank became
obligated to make loans to Borrowers as therein provided; and
 
WHEREAS, Borrowers and Bank desire to amend the Original Credit Agreement as
provided herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Credit Agreement, in
consideration of the loans which may hereafter be made by Bank to Borrowers, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:
 
ARTICLE I.  
 


 
Definitions and References
 
Section 1.1.  Terms Defined in the Original Credit Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Credit Agreement shall have the same meanings whenever
used in this Agreement.
 
Section 1.2.  Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this Section 1.2.
 
"Amendment" shall mean this Second Amendment to Credit Agreement.
 
"Amendment Documents" shall mean, collectively, this Amendment and the Renewal
Note.
 
"Commitment" shall mean the Bank's agreement to make the Loans to the Borrowers
pursuant to subsection 2.1 hereof in the amount referred to herein, which amount
shall not exceed the lesser of (a)(i) from and including April 27, 2007 through
and including December 14, 2007, $40,000,000, (ii) from and including
December 15, 2007 through and including January 15, 2008, $65,000,000 and
(iii) from and including January 16, 2008 through and including April 25, 2008,
$40,000,000, and (b) the Borrowing Base in existence at such time.
 
"Credit Agreement" shall mean the Original Credit Agreement, as amended hereby.
 
"Renewal Note" shall mean a promissory note in the form attached hereto as
Exhibit A.
 
ARTICLE II.  
 


 
Amendments to Original Credit Agreement
 
Section 2.1.  Definitions.
 
(a)  The definition of "Commitment Period" in Section 1.1 of the Original Credit
Agreement is hereby amended in its entirety to read as follows:
 
"Commitment Period" shall mean the period from and including April 27, 2007
through and including April 25, 2008, or such earlier date as the Commitment
shall terminate as provided herein, subject to any extension of the Commitment
pursuant to subsection 2.7 of this Agreement.
 
(b)  The definition of "Eligible Mortgage Loan" in Section 1.1 of the Original
Credit Agreement is hereby amended by amending clause ii. thereof to read as
follows:
 
ii. Such Mortgage Loan was made by Financial and purchased by Financial to
enable a natural person or persons or trust either to purchase a home from M/I
Homes or another Person that is substantially completed or to refinance an
existing mortgage loan; provided that (A) the aggregate amount of Eligible
Mortgage Loans consisting of loans made by Financial for the purchase of homes
from any Person other than M/I Homes does not exceed the Other Mortgage
Sublimit, (B) the aggregate amount of Eligible Mortgage Loans used to refinance
existing mortgage loans does not exceed the ReFi Sublimit; (C) the aggregate
amount of Eligible Mortgage Loans that are CD Enhanced Loans does not exceed the
CD Enhanced Sublimit, (D) the aggregate amount of Eligible Mortgage Loans that
are Second Mortgage Loans does not exceed the Second Mortgage Sublimit, and
(E) the aggregate amount of Eligible Mortgage Loans that are subject to
repurchase obligations described in clause (G) of the definition of Mortgage
Loan Repurchase Obligations shall not exceed the Deferred Payment Sublimit;
 
Section 2.2.  Exhibits. Exhibit A (Form of Note) attached to this Amendment is
hereby substituted for Exhibit A to the Original Credit Agreement.
 
ARTICLE III.  
 


 
Conditions of Effectiveness
 
Section 3.1.  Effective Date. This Amendment shall become effective as of the
date first above written when and only when Bank shall have received, at Bank's
office,
 
(a)  a duly executed counterpart of this Amendment,
 
(b)  the Renewal Note,
 
(c)  a duly executed certificate of the president, chief executive officer or
chief financial officer and of the secretary of each Borrower certifying
(i) that, in the case of M/I Homes, the action of the executive committee of the
board of directors, and, in the case of Financial, the action of sole
shareholder, authorizing the execution, delivery and performance of this
Amendment and the Note and identifying the officers authorized to sign this
Amendment and the Note, copies of which actions are attached to the respective
certificates, are in full force and effect, (ii)  that the specimen signatures
of the officers so authorized, copies of which specimen signatures are attached
to the respective certificates, are true and correct, and (iii)  that the
articles of incorporation and code of regulations of such Borrower have not been
amended since the date of the Original Credit Agreement; and.
 
(d)  each other document to be executed and delivered by Borrowers pursuant
hereto or thereto.
 
ARTICLE IV.  
 


 
Representations and Warranties
 
Section 4.1.  Representations and Warranties of Borrowers. In order to induce
Bank to enter into this Amendment, each Borrower represents and warrants to Bank
that:
 
(a)  The representations and warranties contained in Section 3 of the Original
Credit Agreement are true and correct at and as of the time of the effectiveness
hereof;
 
(b)  Each Borrower is duly authorized to execute and deliver this Amendment and
the other Amendment Documents and is and will continue to be duly authorized to
borrow and to perform its obligations under the Original Credit Agreement. Each
Borrower has duly taken all corporate action necessary to authorize the
execution and delivery of this Amendment and the other Amendment Documents and
to authorize the performance of the obligations of such Borrower hereunder and
thereunder;
 
(c)  The execution and delivery by each Borrower of this Amendment and the other
Amendment Documents, the performance by each Borrower of its obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby do not and will not conflict with any provision of law, statute, rule or
regulation or of the articles of incorporation and bylaws of such Borrower, or
of any material agreement, judgment, license, order or permit applicable to or
binding upon such Borrower, or result in the creation of any lien, charge or
encumbrance upon any assets or properties of such Borrower. Except for those
which have been duly obtained, no consent, approval, authorization or order of
any court or governmental authority or third party is required in connection
with the execution and delivery by Borrowers of this Amendment and the other
Amendment Documents or to consummate the transactions contemplated hereby and
thereby; and
 
(d)  When duly executed and delivered, each of this Amendment and the other
Amendment Documents will be a legal and binding instrument and agreement of
Borrowers, enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency and similar laws applying to creditors' rights generally
and by principles of equity applying to creditors' rights generally.
 
ARTICLE V.  
 


 
Miscellaneous
 
Section 5.1.  Ratification of Agreement. The Original Credit Agreement as hereby
amended is hereby ratified and confirmed in all respects. Any reference to the
Credit Agreement in any Loan Document shall be deemed to refer to this Amendment
also. Any reference to the Note in any other Loan Document shall be deemed to be
a reference to the Renewal Note issued and delivered pursuant to this Amendment.
The execution, delivery and effectiveness of this Amendment, the other Amendment
Documents, shall not, except as expressly provided herein, operate as a waiver
of any right, power or remedy of Bank under the Original Credit Agreement or any
other Loan Document nor constitute a waiver of any provision of the Original
Credit Agreement or any other Loan Document.
 
Section 5.2.  Survival of Agreements. All representations, warranties, covenants
and agreements of Borrowers herein shall survive the execution and delivery of
this Amendment and the performance hereof, and shall further survive until all
of the Obligations are paid in full. All statements and agreements contained in
any certificate or instrument delivered by Borrowers hereunder or under the
Original Credit Agreement to Bank shall be deemed to constitute representations
and warranties by, or agreements and covenants of, Borrowers under this
Agreement and under the Original Credit Agreement.
 
Section 5.3.  Loan Documents. This Amendment and the other Amendment Documents
are each a Loan Document, and all provisions in the Original Credit Agreement
pertaining to Loan Documents apply hereto and thereto.
 
Section 5.4.  Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of Texas and any applicable laws of the
United States of America in all respects, including construction, validity and
performance.
 
Section 5.5.  Counterparts; Fax. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. This Amendment may be duly executed by facsimile or other electronic
transmission.
 
THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
 

--------------------------------------------------------------------------------


 
THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.
 
GUARANTY BANK  M/I FINANCIAL CORP.






         By:
   
        By:
   
Randy Reid
 
Phillip G. Creek
 
Senior Vice President
 
Chief Financial Officer





                      M/I HOMES, INC.
 


     By:
   
Phillip G. Creek
 
Chief Financial Officer





 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


EXHIBIT A


 
REVOLVING LOAN PROMISSORY NOTE
 
$65,000,000.00                                         Dallas,
Texas                                      April 27, 2007
 
FOR VALUE RECEIVED, the undersigned M/I FINANCIAL CORP. and M/I HOMES, INC.
("Borrowers"), jointly and severally promise to pay to the order of GUARANTY
BANK (herein called "Bank"), the principal sum of Sixty-Five Million and No/100
Dollars ($65,000,000.00) or, if less, the aggregate unpaid principal amount of
the Loans made under this Note by Bank to Borrowers pursuant to the terms of the
Loan Agreement (as hereinafter defined), together with interest on the unpaid
principal balance thereof as hereinafter set forth, both principal and interest
payable as herein provided in lawful money of the United States of America at
the offices of the Bank, 8333 Douglas Avenue, Dallas, Texas or at such other
place within Dallas County, Texas, as from time to time may be designated by the
holder of this Note.
 
This Note (a) is issued and delivered under that certain First Amended and
Restated Revolving Credit Agreement, dated as of April 27, 2006 among Borrowers
and Bank (herein, as from time to time supplemented, amended or restated, called
the "Loan Agreement"), and is the Note as defined therein, and (b) is subject to
the terms and provisions of the Loan Agreement, which contains provisions for
payments and prepayments hereunder and acceleration of the maturity hereof upon
the happening of certain stated events. Payments on this Note shall be made and
applied as provided herein and in the Loan Agreement. Reference is hereby made
to the Loan Agreement for a description of certain rights, limitations of
rights, obligations and duties of the parties hereto and for the meanings
assigned to terms used and not defined herein.
 
This Note is given in amendment, renewal and extension (but not in
extinguishment or novation) of that certain revolving loan promissory note dated
April 27, 2006, executed by Borrowers payable to the order of Bank in the stated
principal amount of $65,000,000.
 
On the fifteenth (15th) day of each calendar month, beginning on May 15, 2007,
Borrower shall pay to the holder hereof all unpaid interest which has accrued on
the Loans through and including the last day of the immediately preceding
calendar month. The principal amount of this Note, together with all interest
accrued hereon, shall be due and payable in full on the last day of the
Commitment Period which, if it does not occur sooner pursuant to the terms of
the Loan Agreement, or if it is not extended pursuant to subsection 2.7, shall
be April 25, 2008.
 
Prime Rate Loans (exclusive of any past due principal or interest) from time to
time outstanding shall bear interest on each day outstanding at the Prime Rate
in effect on such day. LIBOR Rate Loans (exclusive of any past due principal or
interest) from time to time outstanding shall bear interest on each day
outstanding at the LIBOR Rate determined for such day plus one and thirty-five
one-hundredths percent (1.35%). Notwithstanding the foregoing provisions of this
paragraph, if an Event of Default has occurred and is continuing, all Loans from
time to time outstanding shall bear interest on each day outstanding at a rate
per annum which is the sum of (i) three percent (3.0%), and (ii) the rate which
would otherwise be applicable thereto, from the date of such non-payment until
paid in full (before, as well as after, judgment), and such interest shall be
due and payable immediately as it accrues. Notwithstanding the foregoing
provisions of this paragraph, if at any time the rate at which interest is
payable on this Note exceeds the maximum nonusurious rate of interest Bank is
permitted to contract for, take, charge, or receive with respect to the Loans
(the "Maximum Rate"), this Note shall bear interest at the Maximum Rate only but
shall continue to bear interest at the Maximum Rate until such time as the total
amount of interest accrued hereon equals (but does not exceed) the total amount
of interest which would have accrued hereon had there been no Maximum Rate
applicable hereto.
 
Notwithstanding the foregoing paragraph and all other provisions of this Note,
in no event shall the interest payable hereon, whether before or after mat city,
exceed the maximum amount of interest which, under applicable law, may be
charged on this Note, and this Note is expressly made subject to the provisions
of the Loan Agreement which more fully set out the limitations on how interest
accrues hereon. In the event applicable law provides for a ceiling under
Section 303 of the Texas Finance Code, that ceiling shall be the weekly rate
ceiling and shall be used in this Note for calculating the Maximum Rate and for
all other purposes. The term "applicable law" as used in this Note shall mean
the laws of the State of Texas or the laws of the United States, whichever laws
allow the greater interest, as such laws now exist or may be changed or amended
or come into effect in the future.
 
If this Note is placed in the hands of an attorney for collection after default,
or if all or any part of the indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceedings, Borrower and all endorsers, sureties
and guarantors of this Note jointly and severally agree to pay reasonable
attorneys' fees and collection costs to the holder hereof in addition to the
principal and interest payable hereunder.
 
Borrower and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.
 
No waiver by Bank of any of its rights or remedies hereunder or under any other
document evidencing or securing this Note or otherwise shall be considered a
waiver of any other subsequent right or remedy of Bank; no delay or omission in
the exercise or enforcement by Bank of any rights or remedies shall ever by
construed as a waiver of any right or remedy of Bank; and no exercise or
enforcement of any such rights or remedies shall ever be held to exhaust any
right or remedy of Bank.
 

 
 

--------------------------------------------------------------------------------

 

THIS NOTE AND THE RIGHTS AND DUTIES OF THE PARTIES HERETO SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE EXTENT THE SAME ARE GOVERNED BY
APPLICABLE FEDERAL LAW.
 
M/I FINANCIAL CORP.
 
By:                 
    Phillip G. Creek
   Chief Financial Officer and Treasurer
M/I HOMES, INC.
 
By:                 
Phillip G. Creek
Senior Vice President, Chief
Financial Officer and Assistant Secretary





Dallas_1\4869808\1
6088-480 4/12/2007